Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The corrected notice of allowance is being mailed to correct a typographical error in the Examiner’s Amendment to the specification.  The entirety of the Examiner’s Amendment is being included below for completeness.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard A. Graham, Jr. on March 25, 2012.

The application has been amended as follows: 
IN THE CLAIMS
Claim 3, line 5, “inside of an outer ring” has been changed to - -in an outer ring- -.
Claim 4, line 5, “inside of an outer ring” has been changed to - -in an outer ring- -.
Claim 11, line 14, “respectively” has been deleted.
Claims 12, 14-16, 18 and 19, line 3 in each claim, “respectively” has been deleted.

IN THE SPECIFICATON
Paragraph 0028, line 6, “inside the radially inner ring 31” has been changed to - -inside the radially outer ring 31- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, as amended to include the limitations of claim 2, requires the presence of a radial wall of the casing and an elastic ring that collectively limit axial movement of the metal ring within the overall device previously recited.  Using a radial wall and elastic ring as claimed would destroy the previously applied primary reference which uses an end of the grease nipple to limit movement providing a hard stop to both axial movement and rotary movement.  Changing the element that limits relative movement to a shoulder element and an elastic ring would only limit movement in the axial direction and thus would destroy the primary reference as the ring would then be free to rotate placing necessary parts out of proper position.  Changing the admitted prior art to a metal ring systems as defined by the claim would result in the features of the claim but would also make use of impressible hindsight and the only teachings available to make such a modification is the previously applied primary reference or others like it that teach the use of a different movement limiting mechanism when using the metal ring that acts to channel the lubricant.  Thus, the prior art of record does not teach nor render obvious the claimed combination of claim 1 currently presented.
Regarding claim 11, the prior art of record does not address tolerances at all.  While tolerances can be design choice features the instant application provides criticality for selecting the specific class of tolerances being claimed.  The selecting of the specific tolerances as disclosed is not rendered obvious by the prior art of record as a whole and any modification to select the particular tolerance classes would be hindsight reconstruction that relies on only the knowledge (criticality) gleamed from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656